                        UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WASHINGTON
                                 AT SEATTLE
SATYANARAYANA KANUGONDA,
Individually and On Behalf of All Others        NO. C18-812 RSM
Similarly Situated,
                                                ORDER GRANTING
                     Plaintiff,                 CARL BERKELHAMMER’S RENEWED
                                                MOTION FOR APPOINTMENT AS
       v.                                       LEAD PLAINTIFF AND APPROVAL
                                                OF SELECTION OF LEAD AND
FUNKO, INC., BRIAN MARIOTTI,                    LIAISON COUNSEL
RUSSELL NICKEL, KEN BROTMAN,
GINO DELLOMO, CHARLES DENSON,
DIANE IRVINE, ADAM KRIGER,
RICHARD MCNALLY, GOLDMAN,
SACHS & CO., J.P. MORGAN SECURITIES
LLC, MERRILL LYNCH, PIERCE,
FENNER & SMITH INCORPORATED,
PIPER JAFFRAY & CO., JEFFERIES LLC,
STIFEL, NICOLAUS & COMPANY,
INCORPORATED, BMO CAPITAL
MARKETS CORP., and SUNTRUST
ROBINSON HUMPHREY, INC.,

                     Defendants.



       THIS MATTER, came before the court on Plaintiff Carl Berkelhammer’s Renewed

Motion for Appointment as Lead Plaintiff and Approval of Selection of Lead and Liaison

Counsel. Dkt. #37. The Court having reviewed the submission, ORDERS, ADJUDGES, and

DECREES that:

       1.     The Court, having considered the provisions of the Private Securities Litigation

Reform Act of 1995, 15 U.S.C. §78u-4(a)(3)(B), appoints Berkelhammer as Lead Plaintiff; and


ORDER GRANTING RENEWED MOTION
FOR APPOINTMENT AS LEAD PLAINTIFF AND                            TOUSLEY BRAIN STEPHENS PLLC
APPROVAL OF LEAD AND LIAISON COUNSEL – 1                           1700 Seventh Avenue, Suite 2200
NO. 2:18-CV-00812 SEA RSM                                              Seattle, WA 98101-4416
                                                                         Tel.: 206-682-5600
       2.       Pursuant to 15 U.S.C. §78u-4(a)(3)(B)(v), the Court approves Berkelhammer’s

selection of the law firms of Scott+Scott Attorneys at Law LLP and Tousley Brain Stephens

PLLC to serve as Lead and Liaison Counsel, respectively, for the putative class in this action.


       Dated this 4th day of January 2019.


                                             A
                                             RICARDO S. MARTINEZ
                                             CHIEF UNITED STATES DISTRICT JUDGE



Presented by:

TOUSLEY BRAIN STEPHENS PLLC
 s/ Kim D. Stephens
Kim D. Stephens, WSBA #11984
Janissa A. Strabuk, WSBA #21827
1700 Seventh Avenue, Suite 2200
Seattle, WA 98101
206-682-5600
206-682-3993 (fax)
Email: kstephens@tousley.com
        jstrabuk@tousley.com

SCOTT+SCOTT ATTORNEYS AT LAW LLP
Thomas L. Laughlin, IV (admitted pro hac vice)
The Helmsley Building
230 Park Avenue, 17th Floor
New York, NY 10169
212-223-6444
212-223-6334 (fax)
Email: tlaughlin@scott-scott.com
Counsel for Putative Class Member and
Lead Plaintiff Movant Carl Berkelhammer
